DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sirpal et al. (US Patent Publication No. 2012/0084690; hereinafter Sirpal) in view of Klein et al. (US Patent Publication 2018/0329508; hereinafter Klein).
With reference to claim 1, Sirpal discloses an information processing device (116) capable of controlling a display in each of a plurality of display areas (102, 104)  that do not overlap one another (see paragraphs 27, 29, 41; Fig. 1), the information processing device comprising:
a display control unit (116) (see paragraphs 40, 43; Fig. 1) that:
	when a window corresponding to a currently running application (140) is displayed in a first display area (102), newly opens and displays a new window (node screen, 144-146) corresponding to the running application (root screen, 142) in the first display area (102) (see paragraphs 50-52; Figs. 2A-C), and
	when the window corresponding to the currently running application (140) is displayed in a second display area (104) among the plurality of display areas (102, 104), newly opens and displays the new window (node screen, 144-146) corresponding to the running application (root screen, 142) in the second display area (104) (similarly with respects to the teachings of the first display area as explained above; see paragraphs 50-52; Figs. 2A-C).
While Sirpal discloses all that is required as explained above there fails to be specific disclosure of a primary and secondary display area as recited.
Klein discloses techniques for application launching in a multi-display device, wherein a display control unit (304) sets one of the plurality of display areas (104, 106) as a primary display area (first display area) and sets another of the plurality of display areas (104, 106) as a secondary display area (second display area), based on a state of the plurality of displays, wherein the primary display area displays newly launched applications (see paragraphs 76-77; Fig. 9).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a display control unit capable of setting application launch based on primary (first) and secondary (second) display settings similar to that which is taught by Klein to be carried out in a system similar to that which is taught by Sirpal to thereby provide the application information to the user in a manner which improves the user’s experience by automatically determining and configuring the display device output configurations (see Klein; paragraph 42).

With reference to claim 2, Sirpal and Klein disclose all that is required as explained above according to claim 1, wherein Sirpal further disclose a first association unit that stores first association information in which information indicative of a first application corresponding to a window displayed in the first display area (102) among the plurality of display areas (102, 104) is associated with information indicative of the first display area (102) (see paragraphs 66, 69-70; Figs. 2, 5); and a second association unit that stores second association information in which information indicative of a second application corresponding to a window displayed in the second display area (104) among the plurality of display areas (102, 104) is associated with information indicative of the second display area (see paragraphs 66, 69; Fig. 5), wherein when a new sub-window (514-516) corresponding to the first application (512) is displayed, the display control unit refers to the first association information to display the new sub-window corresponding to the first application in the first display area (see paragraphs 69-70; Figs. 2, 5), while when a new sub-window (524-526) corresponding to the second application (522) is displayed, the display control unit refers to the second association information to display the new sub-window associated with the second application in the second display area (see paragraphs 69-70; Figs. 2, 5).
As explained above Sirpal fails to specifically disclose setting a primary and secondary display area as recited.
Klein discloses the setting of the primary and secondary display areas (see paragraphs 76-77; Fig. 9) and additional discloses an association unit for stores association information indicative of applications to be displayed on the primary or secondary display areas (see paragraphs 75-77; Figs. 3).

With reference to claim 4, Sirpal and Klein disclose all that is required as explained above according to claim 2, and further discloses that when the window displayed in the first display area is moved to the second display area or when the window displayed in the second display area is moved to the first display area, the first association unit and the second association unit update the first association information and the second association information according to a display state after a movement of the window displayed in the first area or of the window displayed in the second area (see paragraph 79; Figs. 8A-10A).
As explained above Sirpal fails to specifically disclose setting a primary and secondary display area as recited.
Klein discloses the setting of the primary and secondary display areas (see paragraphs 76-77; Fig. 9) based on an application manager (142) for controlling various behaviors of the displayed applications on the display devices (104/106) (see paragraph 43; Fig. 3).

With reference to claim 7, Sirpal discloses a control method for an information processing device (116) capable of controlling a display in each of a plurality of display areas (102, 104) that do not overlap one another that do not overlap one another (see paragraphs 27, 29, 41; Fig. 1), the control method comprising:
when a window corresponding to a currently running application (140) is displayed in a first display area (102), newly opening and displaying, in the first display area, a new sub-window (144-146) corresponding to the currently running application (142) in the first display area (102) regardless of whether any of the plurality of display areas other than the first display area are in use (see paragraphs 50-52; Figs. 2A-C); and
when the window corresponding to the currently running application (140) is displayed in a second display area (104) newly opening and displaying, in the second display area, the new sub-window (144-146) corresponding to the currently running application in the second display area, regardless of whether any of the plurality of display areas other than the second display are in use (similarly with respects to the teachings of the first display area as explained above; see paragraphs 50-52; Figs. 2A-C).
While Sirpal discloses all that is required as explained above there fails to be specific disclosure of a primary and secondary display area as recited.
Klein discloses techniques for application launching in a multi-display device, wherein a display control unit (304) sets one of the plurality of display areas (104, 106) as a primary display area (first display area) and sets another of the plurality of display areas (104, 106) as a secondary display area (second display area), based on a state of the plurality of displays, wherein the primary display area displays newly launched applications (see paragraphs 76-77; Fig. 9).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a display control unit capable of setting application launch based on primary (first) and secondary (second) display settings similar to that which is taught by Klein to be carried out in a system similar to that which is taught by Sirpal to thereby provide the application information to the user in a manner which improves the user’s experience by automatically determining and configuring the display device output configurations (see Klein; paragraph 42).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sirpal and Klein as applied to claim 2 above, and further in view of Sonnino et al. (US Patent Publication No. 2021/0096732; hereinafter Sonnino)
With reference to claim 3, Sirpal and Klein disclose all that is required as explained above according to claim 2, wherein Sirpal further discloses moving a window from a first display area to the second display area (see Figs. 6-8), and Klein discloses a grouping module (146) used for creating groups of applications that can be launched together on the primary or secondary display (see paragraphs 43, 75); however the references fails to disclose maintaining the association as recited.
Sonnino discloses a computing device comprising a first portion comprising a first display and a second portion comprising a second display (see abstract; Fig. 1), wherein even when the window (Ex. App 1) displayed in the first display area is moved to the second display area or when the window displayed in the second display area is moved to the first display area, the display control unit refers to the first association information and the second association information before a movement of the window displayed in the first area or of the window displayed in the second area to display the new window corresponding to the first application in the first display area or to display the new window corresponding to the second application in the second display area (in teaching when Ex. App 1 is moved to second display area, new window A3 remains associated with the second display area see paragraphs 49-50; Figs. 25-26).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of an association of the windows similar to that which is taught by Sonnino to be carried out in a system similar to that which is taught by Sirpal and Klein to thereby allow swapping applications amongst the display areas to improve user function of the interface.
	

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sirpal and Klein as applied to claim 1 above, and further in view of Iizuka (US Patent Publication No. 2009/0235203).
With reference to claim 5, Sirpal and Klein disclose all that is required as explained above according to claim 1, and Sirpal further discloses a determination unit (116) that determines which display area among the plurality of display areas the window corresponding to the running  application is being displayed in (in teaching the processor may execute an operating system and be operative to execute applications; see paragraph 41, Figs. 1-2), and when the new window (514-516) corresponding to the running application (512) is displayed, the display control unit displays the new window (514-516) in the display area determined by the determination unit (see paragraphs 67-68; Figs. 5-10).
While disclosing all that is required as explained above, there fails to be specific disclosure of determining the percentage of a displayed window in one of the first and second display areas as recited.
Iizuka discloses an window display method wherein a determination unit (7) determines which display area among the plurality of display areas (24, 25) the window (16) corresponding to the running application is being displayed (see paragraphs 51, 58, 62; Figs. 1-2), wherein when the window (16) corresponding to the running application is displayed across the first display area and the second display area (see Fig. 2), the determination unit (7) determines that the window corresponding to the running application is being displayed in a display area (24) higher in terms of percentage of a displayed window than another between the first display area and the second display area (25), and the control unit displays the window in the display area determined by the determination unit (see paragraphs 61, 63; Figs. 1-3, 7B).
Therefore, it would have been obvious to one having ordinary skill in the art to allow the usage of a determination unit similar to that which is taught by Iizuka to be carried out as a process in the determination unit similar to that which is taught by Sirpal and Klein to thereby provide improved operability of the open application windows (see Iizuka; paragraph 13).

With reference to claim 6, Sirpal, Klein, and Iizuka disclose all that is required as explained above according to claim 5, wherein Sirpal further discloses when the new window (A1/602’) corresponding to the running application (A3/606) is displayed, the display control unit displays the new window(A1/602’) corresponding to the running application (A3/606) in an entirety of the display area determined by the determination unit (116) (see paragraphs 71-75; Fig. 6).


Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KLIEN et al. (US Pub. No. 2018/0329508) discloses a plurality of display areas (104, 106) of a client device (102) in which a display control unit (200) determines which display area to launch a new application wherein the controller may open the new application via both display devices (see paragraphs 73-75, 93, 98; Figs. 1-6. 9-12).
HAN et al. (US Pub. No. 2018/0011676) discloses an electronic device for controlling a plurality of display and control methods having a first display for displaying a first screen and a second display for displaying a second screen and a control unit for determining attributes of the first screen and the second screen wherein the screen controller determines which one of the first display and second display as a main screen (see paragraphs 86-131; Figs. 1, 2, 6-11).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625